Citation Nr: 1341984	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral pes planus.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel












INTRODUCTION

The Veteran had active service from July 1989 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral pes planus and assigned a noncompensable evaluation.  The Veteran appealed the initial rating assigned for the disorder. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected bilateral pes planus was conducted in May 2009.  Through written statements, the Veteran has alleged that her bilateral pes planus has increased in severity since the May 2009 examination.  Specifically, she alleges that she can no longer run and that she cannot walk for extended periods of time due to her bilateral pes planus.  She also reports constant pain in the feet and has indicated that her commercial arch supports no longer work.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of her bilateral pes planus disability.  

Moreover, the Veteran has reported that she is current receiving podiatric treatment at the VA Outpatient Clinic in Glen Burnie.  Currently, VA treatment records have not been associated with the Veteran's electronic record and on remand, all VA treatment records pertaining to her feet should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from the Baltimore VA Medical Center, to include the Glen Burnie Outpatient Clinic pertaining to the feet.

2.  After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of her bilateral pes planus.

The electronic claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  

All indicated studies and tests, including x-rays, should be conducted, and the examiner should review the results of any testing prior to completing the report.  Any disabling manifestations specifically attributable to the Veteran's service-connected bilateral pes planus must be fully outlined and differentiated from symptoms caused by any nonservice-connected foot disorders.  

The examiner should comment on whether the bilateral pes planus is manifested by marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the tendon Achilles on manipulation that is no improved with the use of orthopedic shoes or appliances.  

The examiner should also render an opinion, based upon best medical judgment, as to whether, and to what extent, the Veteran experiences any additional functional loss (beyond that which is demonstrated clinically) due to pain and/or any of the other symptoms of the service-connected bilateral foot disability noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate the effect the pes planus has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected foot disability causes marked interference with employment, or the need for frequent periods of hospitalization.  

The basis for the conclusions reached should be stated in full, and any opinion(s) contrary to those already of records should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial compensable rating for the service-connected pes planus.  If any benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case, and the case should then be returned to the Board, if other in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

